

Exhibit 10.41
Compensation of Non-Employee Directors
(currently consisting of all members of the Board of Directors other than Dave
Davis)
 
 
•
 
Each non-employee director will be paid annual cash compensation of $75,000.

 
 
•
 
The Lead Director will be paid additional annual cash compensation of $25,000.

 
 
•
 
The chair of the Audit Committee will receive additional annual cash
compensation of $25,000.

 
 
•
 
All of these amounts are paid quarterly on or before the end of the quarter.




